The opinion of the Court was delivered by
G1.1OVER, J.
Whether the indictment be under the Act of 1817, (7 Stat. 454,) prohibiting the dealing, trading or trafficing with slaves, or under the Act of 1834, (7 Stat. 468,) prohibiting the sale, exchange, gift or delivery of spirituous liquors to a slave, the defendant may justify the act by the production of a written permit from the owner of the slave or from the person having him in charge, to deal, &c. If, therefore, M. C. Hall had charge of the slave, his permit to deal, sell, &c., was admissible unless, as is assumed in the argument, it is secondary evidence. The Acts referred to make the permit competent and sufficient evidence if satisfactory. The testimony of witnesses to prove the execution of the permit, is primary evidence and, when so proved, the law declares it sufficient to sanction the act of trading. We agree with the Circuit Judge that the production of the permit and proof of its execution without further- proof that the whiskey was delivered according to its directions, was not satisfactory, and that the examination of Hall, or of some one else as to the delivery of the whiskey would have removed those doubts which the circumstances of this case are calculated to create; but Hall’s testimony was not indispensable to the proof of the paper, and whether it might *296have made it stronger or weaker, could not affect its legal admissibility. We are of opinion that the paper should have been admitted and left to the jury to judge of its sufficiency, and a new trial is, therefore, granted.
O’Neall, Wardlaw, Withers, Whither, and Mhhro, JJ., concurred.

Motion granted.